United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 08-550
Issued: November 14, 2008

Oral Argument October 8, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On December 13, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated October 18, 2007 which denied his reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated November 14,
1994 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This is the fourth appeal before the Board. In an August 11, 1994 decision, the Board
reversed the April 27 and November 30, 1992 decisions of the Office finding that it improperly
terminated compensation based on appellant’s refusal of suitable work. The Board found that
the Office failed to follow established procedures in advising appellant that the reasons he

offered for refusing the offered position were insufficient. On October 21, 1994 the employing
establishment offered appellant the job of modified manual distribution clerk.1 By decision
dated November 14, 1994, it terminated compensation on the grounds that appellant had refused
an offer of suitable work.
By letter dated May 12, 2004, appellant requested reconsideration of the November 14,
1994 decision. He asserted that the emotional condition accepted by the Office in 2003 was the
reason he did not accept the offered position. By decision dated June 28, 2004, the Office
determined that appellant’s request for reconsideration was untimely. It further determined that
his request for reconsideration failed to show clear evidence of error in the November 14, 1994
suitable work termination decision. In a January 24, 2005 decision,2 the Board found that
appellant’s request for reconsideration was untimely as it was filed more than one year after the
November 14, 1994 Office decision and that he had failed to establish clear evidence of error on
the part of the Office. Appellant requested reconsideration and again argued that the reason he
did not accept the October 1994 job offer was because the job description was limited to the
effect of the physical injuries on his work capacity and did not take into account the effects of his
emotional condition. He submitted medical evidence indicating that the Office had issued its
termination decision without considering the presence of work-related stressors which were the
precipitating cause of his mental illness. By decision dated June 7, 2005, the Office determined
that appellant’s request for reconsideration was untimely and failed to show clear evidence of
error. In a decision dated November 9, 2006, the Board affirmed the Office’s June 7, 2005
nonmerit decision.3 The facts of this case are set forth in the Board’s prior decisions and are
incorporated herein by reference.
By letter dated September 30, 2007, appellant’s attorney requested reconsideration. He
asserted that the 1994 Office decision terminating compensation based on appellant’s refusal to
accept a suitable job offer was invalid because the Office did not consider the psychiatric
element of the claim.
By decision dated October 18, 2007, the Office denied appellant’s request for
reconsideration without a merit review, finding the request was untimely and that he had not
established clear evidence of error. It noted that appellant was required to present evidence
which showed that the Office made an error and that there was no evidence submitted that
showed that its final merit decision was incorrect.

1

On October 29, 2003 the Office accepted an emotional condition, exacerbation of depressive disorder, as a
consequence of his employment injury.
2

Docket No. 04-2020 (issued January 24, 2005).

3

Docket No. 05-1581 (issued November 9, 2006).

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle an
employee to a review of an Office decision as a matter of right.5 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).6 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.7 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by the Office granted under 5 U.S.C. § 8128(a).8
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.9 Office procedures
state that it will reopen an appellant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear
evidence of error” on the part of the Office.10

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
6

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, it has stated that a claimant may obtain review of the merits of a claim by: (1) showing
that it erroneously applied or interpreted a point of law, or (2) advances a relevant legal argument not previously
considered by the Office, or (3) constituting relevant and pertinent new evidence not previously considered by the
Office. See 20 C.F.R. § 10.606(b).
7

20 C.F.R. § 10.607(b).

8

See cases cited supra note 2.

9

Rex L. Weaver, 44 ECAB 535 (1993).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

3

To establish clear evidence of error, appellant must submit evidence relevant to the issue
which was decided by the Office.11 The evidence must be positive, precise, explicit and must be
manifested on its face that the Office committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.13 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.14 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.15 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.16 The Board makes an
independent determination of whether an appellant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.17
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. It issued its most recent merit decision in this case on November 14, 1994. Appellant
requested reconsideration on September 30, 2007; thus, the request is untimely as it was outside
the one-year time limit.
The Board finds that appellant’s September 30, 2007 request for reconsideration failed to
establish clear evidence of error. The Board notes that a review of the medical evidence of
record does not establish that the Office erred in finding the offered position was medically
suitable. Appellant did not submit any new medical evidence with his request for
reconsideration. The September 30, 2007 letter from his attorney merely restated arguments
previously rejected by the Board and the Office. Appellant has failed to demonstrate clear
evidence of error on the part of the Office such that the Office abused its discretion in denying
merit review.

11

See Dean D. Beets, 43 ECAB 1153 (1992).

12

See Leona N. Travis, 43 ECAB 227 (1991).

13

See Jesus D. Sanchez, supra note 5.

14

See Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919 (1992).

16

Leon D. Faidley, Jr., supra note 5.

17

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in his reconsideration request dated September 30, 2007. As appellant’s
reconsideration request was untimely filed and failed to establish clear evidence of error, the
Office properly denied further review on October 18, 2007.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

